Citation Nr: 1751826	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent prior to February 18, 2011, and in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in August 2017 and remanded to arrange the Veteran's requested Board hearing.  In an October 2017 written statement, the Veteran withdrew his request for a Board hearing.  

In addition, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claim seeking an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.  In a July 2017 appellate brief, the Veteran's representative stated that the Veteran's PTSD had worsened since his most recent VA examination of January 2015 and requested a new VA mental health examination to re-evaluate the severity of the Veteran's PTSD based on the clinical examination and a review other recently submitted evidence.  

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  For this reason, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claim being remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following action:

1. Obtain for the claim file any updated VA or adequately identified mental health treatment records.  

2.  Then, arrange a VA examination to evaluate the severity of the Veteran's PTSD.  The examiner should review the entire claim file (including any newly obtained evidence).  Based on the clinical examination and the evidence of record, the examiner MUST also:

a.  Describe the functional impairment caused by the Veteran's PTSD. 

b.  Comment on the Veteran's ability to function in an occupational environment.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  After the above development has been completed (to the extent possible), the AOJ should undertake any additional development necessary to adjudicate the Veteran's TDIU claim (including any additional development suggested by the results of the additional development of the PTSD claim).

4.  The AOJ should then review the record and readjudicate the issues on appeal.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative the opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2017).
 

